DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/17/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10504963 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Greene(USPGPUB DOCUMENT: 20110001108, hereinafter Greene) in view of Sung(USPGPUB DOCUMENT: 20150295172, hereinafter Sung) .


Re claim 1 Greene discloses in Fig 14 an integrated chip, comprising:

a first resistive random access memory (RRAM) element (first RRAM)[0110]arranged within the dielectric structure; and
a second RRAM element(second RRAM)[0110 of Greene] arranged within the dielectric structure; 

Greene does not specifically teach a dielectric structure; having a first data storage layer directly contacting the top surface of the conductive element(264)[0110]; and having a second data storage layer directly contacting the top surface of the conductive element(264)[0110];

Sung discloses in Fig 13 a dielectric structure (208); having a first data storage layer(210)[0065 of Sung] directly contacting the top surface of the conductive element(206/202)[0021, 0065 of Sung]; 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sung to the teachings of Greene in order to reduce leakage currents within an RRAM cell, as taught by Sung [0014].  In doing so, having a second data storage layer (second data storage of second RRAM)[0110 of Greene] directly contacting the top surface of the conductive element(206/202)[0021, 0065 of Sung];




Re claim 2 Greene and Sung disclose the integrated chip of claim 1, 

Greene and Sung do not disclose wherein a bottom surface of the conductive element(206/202)[0021, 0065 of Sung] has smaller width than the top surface of the conductive element(206/202)[0021, 0065 of Sung].

It would have been obvious to one of ordinary skill in the art at the time of filing to make wherein a bottom surface of the conductive element(206/202)[0021, 0065 of Sung] has smaller width than the top surface of the conductive element since it was held that the particular shape of an element (It would have been reasonable to change the shape of the 206/202 and one of ordinary skill would expect it to have the same function as it is a conductive element) is an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 


Re claim 3 Greene and Sung disclose the integrated chip of claim 2, further comprising:
one or more lower interconnect layer(262)[0110 of Greene]s disposed within a lower inter-level dielectric (ILD) structure (204 of Sung) that is between the bottom surface of the conductive element(206/202)[0021, 0065 of Sung] and the substrate[0009 of Greene].




Re claim 10 Greene discloses in Fig 14 a memory circuit, comprising:
a first resistive random access memory (RRAM) element (first RRAM)[0110 of Greene] arranged over a substrate[0009 of Greene];
a second RRAM element(second RRAM)[0110 of Greene] and
wherein the first RRAM is coupled to the second RRAM by a lower interconnect layer(262)[0110] disposed at a location between the first lower electrode and the substrate[0009 of Greene].

Greene does not specifically teach a dielectric structure and having a first lower electrode; a second RRAM element(second RRAM)[0110] arranged within the dielectric structure and having a second lower electrode, wherein the dielectric structure comprises an insulating layer laterally surrounding the first lower electrode and the second lower electrode, the first lower electrode and the second lower electrode continuously extending from directly between sidewalls of the insulating layer to above a top surface of the insulating layer; wherein the first lower electrode is coupled to the second lower electrode by a lower interconnect layer(262)[0110] disposed within the dielectric structure at a location between the first lower electrode and the substrate[0009 of Greene].


Sung discloses in Fig 13 a dielectric structure (204)[0065,0071 of Sung] and having a first lower electrode(202/206)[0021,0065 of Sung]; wherein the dielectric structure comprises an insulating layer (204 of Sung) laterally surrounding the first lower electrode, the first lower electrode(202/206)[0021,0065 of Sung] continuously extending from directly between sidewalls of the insulating layer (204 of Sung) to above a top surface of the insulating layer; 


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sung to the teachings of Greene in order to reduce leakage currents within an RRAM cell, as taught by Sung [0014].  In doing so, a second RRAM element(second RRAM)[0110] arranged within the dielectric structure (204/220)[0065,0071 of Sung] and having a second lower electrode(202/206)[0021,0065 of Sung], wherein the dielectric structure comprises an insulating layer (204 of Sung) laterally surrounding the second lower electrode(202/206)[0021,0065 of Sung], the second lower electrode(202/206)[0021,0065 of Sung] continuously extending from directly between sidewalls of the insulating layer (204 of Sung) to above a top surface of the insulating layer; wherein the first lower electrode(202/206)[0021,0065 of Sung] is coupled to the second lower electrode(202/206)[0021,0065 of Sung] by a lower interconnect layer(262)[0110 of Greene] disposed within the dielectric structure at a location between the first lower electrode and the substrate[0009 of Greene].


Re claim 11 Greene and Sung disclose the memory circuit of claim 10, further comprising:
one or more sidewall spacers (218) arranged along opposing sides of the first RRAM element, wherein the one or more sidewall spacers have a bottom surface disposed directly over a top surface of the first lower electrode(202/206)[0021,0065 of Sung] (218 is continuous over 202/206).

Re claim 12 Greene and Sung disclose the memory circuit of claim 10,

Greene and Sung do not disclose wherein a bottom surface of the first lower electrode has smaller width than a top surface of the first lower electrode(202/206).

It would have been obvious to one of ordinary skill in the art at the time of filing to make wherein a bottom surface of the first lower electrode has smaller width than a top surface of the first lower electrode since it was held that the particular configuration of an element (It would have been reasonable to change the configuration of the electrode  and one of ordinary skill would expect it to have the same function as it is a electrode) is an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 




Greene and Sung do not disclose the first data storage layer(210)[0065 of Sung] having a larger width than a bottom surface of the first lower electrode.

It would have been obvious to one of ordinary skill in the art at the time of filing to make the first data storage layer(210)[0065 of Sung] having a larger width than a bottom surface of the first lower electrode since it was held that the particular configuration of an element (It would have been reasonable to change the configuration of the electrode  and one of ordinary skill would expect it to have the same function as it is a electrode) is an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Greene(USPGPUB DOCUMENT: 20110001108, hereinafter Greene) and Sung in view of Stipe(USPGPUB DOCUMENT: 20080304308, hereinafter Stipe) .


Re claim 4 Greene and Sung disclose the integrated chip of claim 3, wherein the conductive element(206/202)[0021, 0065 of Sung]  comprise (Cu)[0053]

Greene and Sung do not teach wherein the conductive element(206/202)[0021, 0065 of Sung] is a different material than the one or more lower interconnect layer(262)[0110]s ).

Stipe discloses one or more lower interconnect layer comprises Tungsten [0045]
It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Stripe to replace the material of Greene and Sung’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  In doing so, wherein the conductive element(206/202)[0021, 0065 of Sung] is a different material than the one or more lower interconnect layer(262)[0110]s (206/202 comprise Cu)[0053 of Sung] (Tungsten) [0045 of Stripe]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greene(USPGPUB DOCUMENT: 20110001108, hereinafter Greene) and Sung in view of Shum(USPGPUB DOCUMENT: 2019/0088874, hereinafter Shum) .

Re claim 8 Greene and Sung disclose the integrated chip of claim 1,
wherein the first RRAM element comprises a first upper electrode (214 of Sung) separated from the conductive element(206/202)[0021, 0065 of Sung] by the first data storage layer(210)[0065 of Sung] and the second RRAM element(second RRAM)[0110] comprises a second upper electrode(214 of Sung)  separated from the 
wherein the conductive element(206/202)[0021, 0065 of Sung] comprise (copper) [0053 of Sung].


Greene and Sung do not disclose wherein the first upper electrode, the second upper electrode, and the conductive element(206/202)[0021, 0065 of Sung] comprise a same material.

Shum discloses wherein the first upper electrode (74 of RRAM 10)[0040] comprises copper [0040 of Shum]

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Shum to replace the material of Greene and Sung’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  In doing so, wherein the first upper electrode(214 of Sung), the second upper electrode(214 of Sung), and the conductive element(206/202)[0021, 0065 of Sung] comprise a same material (copper) [0040 of Shum] [0053 of Sung].




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Greene(USPGPUB DOCUMENT: 20130221316, hereinafter Greene) and Sung in view of Kim(USPGPUB DOCUMENT: 20130051114, hereinafter Kim) .

Re claim 9 Greene and Sung disclose the integrated chip of claim 1, 

Kim discloses in Fig 2A further comprising:
a bit-line decoder  (1120/1130)[0072] coupled to a first bit-line(leftmost BL) that is coupled to the first RRAM element and to a second bit-line(rightmost BL) that is coupled to the second RRAM element(second RRAM)[0110], wherein the bit-line decoder is configured to concurrently apply a same bias voltage to the first bit-line and to the second bit-line during a set operation.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kim to Greene in order to improve the performance of a semiconductor memory device by guaranteeing data reliability in view of multiple factors that typically have a negative impact on performance as taught by Kim [0008]


With respect to all limitations “wherein the bit-line decoder is configured to concurrently apply a same bias voltage to the first bit-line and to the second bit-line during a set operation” in claim 9 is not limited by claim language that suggests or  See MPEP 2112.01.     

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greene(USPGPUB DOCUMENT: 20130221316, hereinafter Greene) in view of Kim(USPGPUB DOCUMENT: 20130051114, hereinafter Kim) .

Re claim 15 Greene discloses in Fig 14 a memory circuit, comprising:
a control device(transistor)[0110 of Greene];
a first resistive random access memory (RRAM) element (first RRAM)[0110]coupled to a first terminal(256)[0110 of Greene] of the control device(transistor)[0110 of Greene];
a second RRAM element(second RRAM)[0110] coupled to the first terminal(256)[0110 of Greene] of the control device(transistor)[0110 of Greene]
.

Greene does not specifically teach a first bit-line; a second bit-line; and
a sensing element operably coupled to the first bit-line and to the second bit-line and configured to read a single data state from the first bit-line and the second bit-line.

Kim discloses in Fig 2A a first bit-line (leftmost BL); a second bit-line (rightmost BL); and a sensing element (1150)[0067,0072] operably coupled to the first bit-line and to the 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kim to Greene in order to improve the performance of a semiconductor memory device by guaranteeing data reliability in view of multiple factors that typically have a negative impact 
on performance as taught by Kim [0008].  In doing so, a first resistive random access memory (RRAM) element (first RRAM)[0110]coupled between a first terminal(256)[0110 of Greene] of the control device(transistor)[0110 of Greene] and a first bit-line(leftmost BL); a second RRAM element(second RRAM)[0110] coupled between the first terminal(256)[0110 of Greene] of the control device(transistor)[0110 of Greene] and a second bit-line(rightmost BL); and a sensing element  (1150)[0067,0072] operably coupled to the first bit-line and to the second bit-line and configured to read a single data state from the first bit-line and the second bit-line.


With respect to all limitations “configured to read a single data state from the first bit-line and the second bit-line” in claim 15 is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. Thus structure of Greene and Kim are capable of performing the same. See MPEP 2112.01.     


Re claim 16 Greene and Kim disclose the memory circuit of claim 15, further comprising:
a bit-line decoder (1120/1130)[0072]coupled to the first bit-line(leftmost BL) and the second bit-line(rightmost BL).

Re claim 17 Greene and Kim disclose the memory circuit of claim 16, wherein the bit-line decoder (1120/1130)[0072] is configured to concurrently apply a same bias voltage to the first bit-line and to the second bit-line during a set operation.

With respect to all limitations “wherein the bit-line decoder is configured to concurrently apply a same bias voltage to the first bit-line and to the second bit-line during a set operation” in claim 17 is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. Thus structure of Greene and Kim are capable of performing the same. See MPEP 2112.01.     


Re claim 18 Greene and Kim disclose the memory circuit of claim 16, wherein the bit-line decoder (1120/1130)[0072] is configured to concurrently apply a same bias voltage to the first bit-line and to the second bit-line during a read operation that reads data from the first RRAM element.

 See MPEP 2112.01.     


Re claim 19 Greene and Kim disclose the memory circuit of claim 16,
wherein the control device(transistor)[0110 of Greene] comprises a transistor device having a source terminal (256)[0110 of Greene] coupled to a source-line (line 254 is connected to source 252 and may therefore be interpreted as a source-line)[0110 of Greene], a gate terminal coupled to a word-line (transistor is connected to control gate which is associated with word line)[00006 of Greene], and a drain terminal (256)[0110 of Greene]  coupled to the first RRAM element and the second RRAM element(first/second RRAM)[0110];
wherein during a read operation:
a source-line decoder is configured to apply a first bias voltage to the
source-line; a word-line decoder is configured to apply a second bias voltage to the word-line; and the bit-line decoder is configured to apply a third bias voltage to the first bit-line and the second bit-line, the third bias voltage smaller than the first bias voltage and the second bias voltage.

With respect to all limitations “wherein during a read operation: a source-line decoder is configured to apply a first bias voltage to the source-line; a word-line decoder is configured to apply a second bias voltage to the word-line; and the bit-line decoder is configured to apply a third bias voltage to the first bit-line and the second bit-line, the third bias voltage smaller than the first bias voltage and the second bias voltage” in claim 19 is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. Thus structure of Greene and Kim are capable of performing the same. See MPEP 2112.01.     

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greene(USPGPUB DOCUMENT: 20130221316, hereinafter Greene) and Kim in view of Sung .


Re claim 20 Greene and Kim disclose the memory circuit of claim 15,
wherein the first RRAM element is arranged over a substrate[0009 of Greene]; and
wherein the second RRAM element(second RRAM)[0110]

Greene and Kim do not disclose  a dielectric structure and comprises a first lower electrode; and


Sung discloses in Fig 13 a dielectric structure(204)[0065,0071 of Sung]  and comprises a first lower electrode(202/206)[0021,0065 of Sung]; 
the dielectric structure comprising an insulating layer (204 of Sung) laterally surrounding the first lower electrode and the second lower electrode, the first lower electrode(202/206)[0021,0065 of Sung] extending from a bottom surface of the insulating layer to over a top surface of the insulating layer.




It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sung to the teachings of Greene in order to reduce leakage currents within an RRAM cell, as taught by Sung [0014].  In doing so, wherein the first RRAM element (first RRAM)[0110 of Greene] is arranged within a dielectric structure(204)[0065,0071 of Sung] and comprises a first lower electrode(202/206)[0021,0065 of Sung]; and
.


Claim Objections

Claim 5 (and dependent claims 6 & 7) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 would be allowable based on the following limitation:  
an insulating layer disposed over the lower ILD structure and laterally surrounding a part of the conductive element, wherein the conductive element has a lower surface that is over the insulating layer.

Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 would be allowable based on the following limitation:  wherein the first lower electrode has a lower surface facing an upper surface of the insulating layer.



Response to Arguments
Applicant’s arguments with respect to claim 1, 10 & 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819